Citation Nr: 1143569	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-18 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant had active service from September 1969 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appellant testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  In July 2011 the Board referred this case for a medical opinion from an infectious disease specialist from the Veterans Health Administration (VHA).


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is any current hepatitis C otherwise related to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the appellant dated April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the appellant and his representative have not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  Accordingly, the Board will proceed to a discussion of the merits of the appellant's appeal.

The appellant has claimed entitlement to service connection for hepatitis C.  The appellant maintains that he contracted hepatitis C during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the appellant fails to demonstrate any one element, denial of service connection will result.

The appellant first claimed entitlement to service connection for hepatitis C in February 2008.  In an August 2008 rating decision the RO denied entitlement to service connection for that condition.  The appellant submitted a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in May 2009, and in June 2009 the appellant filed a Substantive Appeal (VA Form 9). The relevant evidence of record includes service treatment records, post-service private treatment records, VA treatment records, a VA examination report, written and oral statements from the appellant and a VHA opinion from a medical expert.  

While the appellant has clearly been exposed to hepatitis C at some point, in order to prevail on his claim, there must be evidence linking that condition to service.  In this case, there are no relevant diagnoses or treatment during service.  Since there is no evidence of any relevant treatment during service, there would have to be competent medical evidence linking the appellant's hepatitis C to service by way of his exposure to a risk factor associated with hepatitis C.

In this regard, the Board notes that the first evidence in the claims file pertaining to hepatitis C is the appellant's claim filed in February 2008.  At that time the appellant reported that he was inoculated with jet injectors while in service and that these injectors were frequently contaminated with blood.  In an April 2008 statement the appellant also reported that he frequently had his blood drawn at the Bronx VA Medical Center in 1970 and 1971 and that he experimented with intranasal cocaine in the late 1970s.  He reported that he had been diagnosed with stage 2 type cirrhosis of the liver.  

Private treatment records from April 2004 indicate that the appellant had been diagnosed with chronic hepatitis C, genotype 1.  Additional private treatment records through September 2007 show continued treatment.  VA treatment records from June 2007 also indicate hepatitis C and abnormal liver enzymes.  It was noted that the appellant was under the care of a hepatologist.  

In August 2008 the appellant was afforded a VA examination in support of his claim.  During that examination the appellant reported that he was informed that he had hepatitis C by a blood bank.  He reported having undergone Interferon therapy approximately 15 years earlier, at which point his hepatitis C went into remission.  There was no follow-up until 2002 or 2003, at which time the appellant consulted a hepatologist and completed a year-long course of Pegasys and Thymosin.  The appellant reported worsening fatigue and intermittent right upper quadrant abdominal pain.  The appellant stated that he had been exposed to blood during service, that he received jet injector inoculations while in service, that he engaged in intranasal cocaine use after being released from service, that he has abstained from alcohol for the past 25 years, that he did not have any tattoos, that he did not share toothbrushes, that he had not engaged in intravenous drug use, that he had not engaged in high risk sexual practices, that he did not have repeated body piercings and that he did not share shaving razors.  The examiner stated that she could not determine whether the appellant's hepatitis C was due to or the result of get injector inoculations in service without resorting to mere speculation.

In his October 2008 Notice of Disagreement (NOD) the appellant reported that he engaged in intranasal cocaine use less than 10 times.  He further indicated his belief that he was infected with hepatitis C by in-service jet injector inoculations or when his blood was drawn in service or at the Bronx VA Medical Center shortly after service, citing the long dormant period of that disease.  

In March 2011 the appellant testified at a hearing before a Veterans Law Judge.  During that hearing the appellant reported that that he had not had any blood transfusions or exposure to blood products before his time in service.  He stated that he received air gun inoculations shortly after entering service at the same time as approximately 50 other individuals.  He reiterated that he has not engaged in any high-risk sexual activity, did not have any tattoos during service, did not share toothbrushes or razor blades and has not had any acupuncture.  He reported using intravenous drugs on one occasion and intranasal cocaine on one occasion in the early 1970s, but stated that he did these alone and did not share a needle.  He stated that he began feeling signs of hepatitis in 1982 or 1983.  

In July 2011, the Board sought an advisory opinion from an infectious disease specialist from the Veterans Health Administration (VHA).  That opinion was received in August 2011.   The VHA infectious disease specialist reviewed the appellant's claims file and provided a written opinion.  Therein, she indicated having reviewed the entirety of the claims file.  She noted the appellant's reports for ethanol use, nasal cocaine use and intravenous drug use.  She also noted that the appellant was inoculated using a jet injector during service.  After discussing the rates of progression of hepatitis C and the appellant's medical records in detail she stated that the appellant's infection likely occurred after he was discharged from the military.  In so finding, she determined that the probability that the appellant was infected while in service in 1969 is less than 50 percent.  

The record does not establish or indicate that the appellant ever received any inoculations from a multi-use jet gun injector, and the appellant has not presented any evidence in this regard.  Nevertheless, since the appellant is competent to testify as to events that happened to him, i.e., the circumstances of his service, independent of what is contained in his service record, the Board will assume for the purposes of this appeal only, that the appellant did receive inoculations by an injector.  38 U.S.C.A. § 1154(a).

Nevertheless, after a thorough review of the entirety of the claims file the Board finds that entitlement to service connection for hepatitis C is not warranted.  In so finding the Board places the greatest probative weight on the VHA opinion from August 2011.  This report indicates a thorough review of the claims file and evidences a well-reasoned medical opinion.  In contrast, the evidence supporting the appellant's claim that he contracted hepatitis C during service consists solely of his unsupported statements, and includes no reference to any clinical evidence to support such an assertion.   

The appellant's assertion that air gun injector use caused his hepatitis C contains nothing more than conjecture as to possible events with no basis in established fact.  The contemporaneous service treatment records do not document any such contamination or any subsequent complaints of symptoms associated with any form of hepatitis.  There is no evidence of record which would indicate that any equipment used was not properly sanitized or that persons who received previous injections, if any, were infected.  The appellant's contention in this regard essentially amounts to speculation on his part.  

The Board notes the appellant's sincere belief, indicated in several written statements and during his hearing before a Veterans Law Judge, that his hepatitis C is due to service.  The Board acknowledges that the appellant is competent to testify as to symptoms which are non-medical in nature or what comes to him through his senses.  However, as a lay person the appellant is not competent to offer an opinion on a matter clearly requiring medical expertise, such as discerning the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the claimed condition and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The appellant's lay statements are outweighed by the other evidence of record.

In sum, the Board finds that there is a preponderance of evidence against the appellant's claim of entitlement to service connection for hepatitis C.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the appellant's claim of entitlement to service connection for hepatitis C must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


